
	

116 SRES 124 ATS: Condemning the March 15, 2019, terrorist attacks in Christchurch, New Zealand, offering sincere condolences to all of the victims and their families, and expressing and standing in solidarity with the people and the Government of New Zealand. 
U.S. Senate
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 124
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2019
			Mr. Menendez (for himself, Mr. Risch, Mr. Peters, Mr. Gardner, Mr. Durbin, Mr. McConnell, Mr. Markey, and Mr. Schumer) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		March 28, 2019Committee discharged; considered and agreed toRESOLUTION
		Condemning the March 15, 2019, terrorist attacks in Christchurch, New Zealand, offering sincere
			 condolences to all of the victims and their families, and expressing and
			 standing in solidarity with the people and the Government of New Zealand. 
	
	
 Whereas, on March 15, 2019, an armed White supremacist murdered 50 Muslims and injured dozens more at the Al Noor and Linwood mosques in Christchurch, New Zealand;
 Whereas Prime Minister Jacinda Ardern has said that [i]t is clear that this can now only be described as a terrorist attack, noting that many of the victims could be migrants or refugees, and pronouncing it one of New Zealand’s darkest days;
 Whereas the people of New Zealand are grieving following the terrorist attacks, which targeted and killed innocent men, women, and children;
 Whereas the people of the United States and New Zealand stood shoulder-to-shoulder and shared spilled blood in the struggles of the 20th century to combat fascism, racism, and other extremist ideologies;
 Whereas New Zealand is among the closest allies of the United States; Whereas New Zealand is a diverse nation with a proud tradition of immigration with more than 200 ethnicities and 160 languages, and the strength and vibrancy of New Zealand are enhanced by the diverse religious beliefs and tolerance of its citizens, including followers of all major religions, including Islam, Christianity, and Judaism;
 Whereas the suspect in the Christchurch killings is a self-described immigrant-hating White supremacist who used a helmet-mounted camera to broadcast live video of the slaughter in an apparent effort to instigate further White supremacist, anti-Muslim, and anti-immigrant violence;
 Whereas, over the past several years, there has been a disturbing increase in White supremacist violence around the globe, with dozens of people of faith murdered, including in their places of worship;
 Whereas the scourge of White nationalism around the world must be condemned unequivocally; and
 Whereas the reprehensible attacks at the Al Noor and Linwood mosques have no place in a peaceful, civilized, tolerant world: Now, therefore, be it
		
	
 That the Senate— (1)condemns the horrific terrorist attacks on the Al Noor and Linwood mosques in Christchurch, New Zealand;
 (2)expresses its deepest condolences to the victims of those attacks and their families; (3)expresses solidarity with the people of New Zealand, including the Islamic community of New Zealand;
 (4)recognizes the threat posed by White supremacist terrorism and recommits United States leadership in building more inclusive, diverse, and tolerant societies; and
 (5)calls upon the United States Government to redouble its efforts, using all available and appropriate tools, to combat the spread of White supremacist terrorism.
